Citation Nr: 0032066	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  00-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1969 to March 1972.  
The appellant served in Vietnam from July 1970 to July 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a videoconference hearing 
conducted by the undersigned in September 2000.


REMAND


Having reviewed the evidence of record in light of applicable 
law, and for reasons which are expressed below, the Board 
finds that this matter is not ready for appellate review, and 
it must therefore be remanded to the RO for further 
development of the evidence.  

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The appellant seeks service connection for PTSD.  The 
governing regulation, 38 C.F.R. § 3.304(f), requires the 
presence of three elements: (1) A current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor. 

The appellant has been diagnosed to have PTSD, and the 
physicians rendering the diagnosis have opined that the 
disorder was caused by his experiences in Vietnam.  However, 
as will be discussed below, it is unclear whether there 
exists credible supporting evidence that the appellant was 
exposed to one or more in-service stressors.  

The appellant's military personnel file reflects that from 
August 1970 to July 1971, the appellant was assigned in 
Vietnam to Company A, 84th Engineer Battalion (Construction), 
18th Engineer Brigade.  The appellant has reported that the 
unit was stationed near the village of Phu Tai, in the 
vicinity of Qui Nhon.  He has reported that while so 
assigned, his unit was subjected to very frequent mortar and 
rocket attacks during which the inhabitants of the 
installation were immobilized by the intensity of the fire.  
He stated that there were "quite a few" wounded, although 
he was unaware of any casualties sustained.  The appellant 
has also reported that while in Vietnam, he was never 
employed in his military occupational specialty of record 
(equipment repairman).  Instead, the appellant reported that 
he worked as a convoy guard, and that he participated in 
numerous patrols in the area surrounding his installation, 
which were conducted in order to discover and destroy the 
enemy units that were targeting his installation nightly.  
The appellant reported that on one of these patrols, a friend 
of his was wounded.  

It is now well-settled that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  The appellant should be provided an opportunity 
to clarify the dates, times, and circumstances of his claimed 
stressors, and that account will be forwarded to appropriate 
records depositories for corroborative evidence.  

Applicable law further provides that the question of the 
occurrence of a stressor is a factual determination for 
adjudicative personnel.  The fact that medical professionals 
have proceeded upon the assumption that the claimed stressors 
occurred is not determinative as to the issue of their 
occurrence.  See Gaines v. West, 11 Vet. App. 353 (1998).  
Relative to the issue of a diagnosis of the disorder, the 
Board notes that the record is unclear as to whether any of 
the physicians diagnosing the appellant to have PTSD did so 
with full review of the complete medical and factual evidence 
of record.  

Accordingly, this matter is REMANDED for the following 
development:  

1. The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private or other medical treatment for 
PTSD or any other psychiatric disorder 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The RO should afford the appellant an 
opportunity to provide clarifying 
information or argument as to the 
occurrence of his claimed stressors.  The 
RO should afford the appellant a 
reasonable period of time in which to 
respond, after which his response, 
together with a copy of this remand and 
any other information deemed pertinent by 
the RO, should be forwarded  for 
corroboration to USASCRUR and/or any 
other appropriate records depositories or 
sources identified by the RO.  In 
particular:  

a.  The appellant should be 
requested to provide the names and 
ranks of any service colleagues, 
friends, supervisors or subordinates 
that were killed or wounded during 
the course of his assignment to 
Company A, 84th Engineer Battalion, 
and the approximate time frame and 
circumstances in which the injuries 
or deaths occurred, and;  

b.  The RO should seek to obtain 
command histories and/or "lessons 
learned" reports generated by 
Company A, 84th Engineer 
(Construction) Battalion for the 
period July 1970 to July 1971.  

3.  After the responses of all 
appropriate records depositories have 
been secured, then and only then should 
the RO afford the appellant a 
comprehensive VA psychiatric examination, 
if warranted under the Veterans Claims 
Assistance Act of 2000.  If such an 
examination is conducted, the examining 
physician is to review the appellant's 
claims folder and a copy of this remand, 
and must acknowledge their receipt and 
review in any report generated as a 
result of this remand.  In particular, 
the examiner must be informed of the 
results of any efforts made to 
corroborate the appellant's claimed 
stressors, and the examiner must 
acknowledge and discuss the relevant 
medical evidence of record as it pertains 
to the appellant's claimed psychiatric 
disorder.  The report of the examination 
should be associated with the appellant's 
VA claims folder.  

The RO may undertake any additional development it deems to 
be warranted.  Thereafter, the RO should readjudicate the 
appellant's claims under a broad interpretation of the 
applicable regulations, statutes and caselaw as is set forth 
above.  If any benefit sought on appeal remains denied, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case, including any additional 
laws and regulations, and given the applicable time to 
respond thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is further advised that while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  The Board takes 
this opportunity to advise the appellant that the conduct of 
the measures as are directed in this remand is necessary for 
a comprehensive and correct adjudication of his claim.  38 
C.F.R. 
§ 3.655(b) (2000).  The appellant's cooperation in the 
directed development is both critical and appreciated.  
However, the appellant is further advised that his failure to 
report for the examination without good cause or responding 
to any requests for information by the RO may result in the 
claim being considered on the evidence now of record or 
denied.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


